Citation Nr: 0313886	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-05 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether a February 1986 decision of the Board of Veterans' 
Appeals, which denied entitlement to service connection for 
varicose veins with phlebitis, should be revised or reversed 
on the grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946, and from September 1950 to September 1951.

To briefly sum up the very long and complex procedural 
history of this case, in July 2000 the Board of Veterans' 
Appeals (Board) denied the veteran's claim that there was 
clear and unmistakable error in the February 1986 Board 
decision that denied entitlement to service connection for 
varicose veins with phlebitis.

The veteran appealed the Board's July 2000 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In that 
litigation, in an July 2002 Joint Motion for Remand and to 
Stay Further Proceedings, the parties requested that the July 
2000 Board decision be vacated.  In an Order of July 2002, 
the Court granted the motion, vacated the Board's July 2000 
decision and remanded the matter to the Board.

While that litigation was pending, the Court was advised that 
the veteran died on March [redacted]
, 2002.  In an Order of March 
2003, the Court, citing to Landicho v. Brown, 7 Vet. App. 42, 
46-49 (1994), vacated the Board's July 2000 decision and 
dismissed the appellant's judicial appeal for lack of 
jurisdiction.  A copy of the Court's Order in this matter has 
been placed in the claims file.

Finally, the Board notes that, in his appeal to the Board, 
the veteran's accredited representative was The American 
Legion, for which organization there was a signed power of 
attorney form in the claims file.  Thereafter, in his appeal 
to the Court, the veteran was represented by Harold R. Moroz, 
Esquire.  However, according to a note in the file, The 
American Legion's power of attorney was revoked by the 
veteran's March 2002 death, and there is no declaration in 
the file indicating that Mr. Moroz continued as his 
representative after the veteran's death and after the 
conclusion of the litigation. 



FINDINGS OF FACT

1.  In a decision of July 2000, the Board found that the 
February 1986 Board decision which denied service connection 
for varicose veins with phlebitis was not a product of clear 
and unmistakable error.

2.  The veteran appealed the Board's July 2000 decision to 
the Court of Appeals for Veterans Claims, and, in an Order 
dated in March 2003, the Court vacated the decision of the 
Board and dismissed the judicial appeal, based upon 
information that the veteran had died in March 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the late veteran's 
claim of whether a February 1986 decision of the Board of 
Veterans' Appeals, which denied entitlement to service 
connection for varicose veins with phlebitis, should be 
revised or reversed on the grounds of clear and unmistakable 
error.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in the July 2000 decision, the Board denied 
the veteran's claim that there was clear and unmistakable 
error in a February 1986 Board decision that denied 
entitlement to service connection for varicose veins with 
phlebitis.  After the veteran appealed the Board's July 2000 
decision to the Court, in an Order of July 2002 the Court 
granted a motion for remand, vacated the Board's July 2000 
decision and remanded the matter to the Board.  Further, 
while that litigation was still pending, the Court was 
advised that the veteran had died in March 2002.  In 
response, the Court completed its action in the case by 
ordering the Board's decision vacated and dismissing the 
judicial appeal.  Thus, the matter is no longer before the 
Court, and is again pending before the Board.

It is unfortunate that the veteran died during the pendency 
of the appeal.  However, as a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran, and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim which may be 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2002).

ORDER

The appeal as to the issue of whether a February 1986 
decision of the Board of Veterans' Appeals, which denied 
entitlement to service connection for varicose veins with 
phlebitis, should be revised or reversed on the grounds of 
clear and unmistakable error, is dismissed.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

